Citation Nr: 1135479	
Decision Date: 09/21/11    Archive Date: 10/03/11

DOCKET NO.  06-13 692	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for left knee disability.

2.  Entitlement to service connection for renal failure.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. N. Moats, Counsel
INTRODUCTION

The Veteran had active duty service from June 1966 to April 1968.
 
This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2005 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  Initially in his substantive appeal, the Veteran requested a personal RO hearing.  However, in an April 2006 statement, the Veteran agreed to an informal conference in lieu of a formal hearing, which was held that same day. In November 2006, a Board hearing at the local RO was held.  The Board remanded this case for further development in July 2010.  

The issue of entitlement to service connection for bilateral hearing loss was also remanded in July 2010.  However, a subsequent rating decision in May 2011 granted service connection for bilateral hearing loss.  Thus, as this was a full grant of the benefit sought on appeal, this issue is no longer in appellate status.  Further, in the July 2010 remand, the Board also referred the issue of entitlement to service connection for tinnitus to the RO for necessary development.  In a separate May 2011 rating decision, service connection was also granted for this issue.  


FINDINGS OF FACT

1.  Left knee disability was not manifested during the Veteran's active duty service or for many years thereafter, nor is it otherwise related to such service or to any injury during service. 

2.  Renal Failure was not manifested during the Veteran's active duty service or for many years thereafter, nor is it otherwise related to such service, including exposure to herbicides.



CONCLUSIONS OF LAW

1.  Left knee disability was not incurred in or aggravated by the Veteran's active duty service, nor may it be presumed to be incurred in or aggravated by such service.  38 U.S.C.A. §§ 1101, 1110, 1112, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2010).

2.  Renal failure was not incurred in or aggravated by the Veteran's active duty service, nor may it be presumed to be incurred in or aggravated by such service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1116, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

Under the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 and 5126; see also 38 C.F.R.  §§ 3.102, 3.156(a), and 3.326(a), VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim, and of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R § 3.159(b)(1); Quartuccio v. Principi, 16 Vet.App. 183, 187 (2002).

Duty to Notify

The record shows that in April 2005, June 2005, July 2005 and March 2006 VCAA letters, the appellant was informed of the information and evidence necessary to warrant entitlement to the benefits sought on appeal.  The appellant was also advised of the types of evidence VA would assist him in obtaining as well as his own responsibilities with regard to identifying relevant evidence.  See Quartuccio v. Principi, 16 Vet.App. 183 (2002); Charles v. Principi, 16 Vet.App. 370 (2002).

The United States Court of Appeals for Veterans Claims' decision in Pelegrini v. Principi, 18 Vet.App. 112 (2004) held, in part, that a VCAA notice as required by 38 U.S.C. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim for VA benefits.  In this case, the RO provided VCAA notice to the Veteran in April, June and July 2005, which was prior to the September 2005 rating decision.  Accordingly, the requirements the Court set out in Pelegrini have been satisfied.  The Board recognizes that the March 2006 VCAA notice was provided after the initial decision.  However, the deficiency in the timing of this notice was remedied by readjudication of the issues on appeal in subsequent supplemental statements of the case.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Further, the notice requirements apply to all five elements of a service connection claim: 1) veteran status; 2) existence of a disability; (3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet.App. 473 (2006).  In the present appeal, the appellant was provided with notice of what type of information and evidence was needed to substantiate the claims for service connection.  Further, the March 2006 letter gave notice of the types of evidence necessary to establish a disability rating and effective date for the disabilities on appeal. 

In sum, the Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claims, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  In any event, the Veteran has not demonstrated any prejudice with regard to the content of the notice.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009) (Reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination.)  See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).  


Duty to Assist

Furthermore, the Board finds that there has been compliance with the assistance provisions set forth in the law and regulations.  The record in this case includes service treatment and personnel records, VA treatment records, private treatment records, Social Security Administration (SSA) records and hearing testimony.  In the July 2010 remand, the Board directed the RO to attempt to obtain an April 1968 service discharge examination as well as VA treatment records from May 2006 to the present.  The RO contacted the National Personnel Records Center (NPRC) in order to obtain the examination.  Unfortunately, in July 2010, the NPRC responded  that it had no further service treatment records for the Veteran and that all records had been sent to the RO in October 2003.  Further, the claims file now includes VA treatment records from May 2006 to July 2010.  

In a case in which a Veteran's service records are unavailable through no fault of his own, there is a heightened obligation for VA to assist in the development of the claim and to provide reasons or bases for any adverse decision rendered without these records.  See O'Hare v. Derwinski, 1 Vet. App. 365 (1991); see also Moore v. Derwinski, 1 Vet. App. 401 (1991) (holding that the heightened duty to assist a veteran in developing facts pertaining to his claim in a case in which service medical records are presumed destroyed includes the obligation to search for alternative medical records).  Given the negative response from the NPRC, in August 2010, the RO prepared a Formal Finding of the Unavailability with respect to the April 1968 discharge examination.  Accordingly, the Board finds that the RO has met its heightened duty to assist in the instant case and any further attempts to obtain this record would be futile.  

In sum, the RO has met its duty to assist and substantially complied with the July 2010 remand.  See Stegall v. West, 11 Vet.App. 268 (1998); Dyment v. West, 13 Vet.App. 141 (1999); D'Aries v. Peake, 22 Vet. App. 97 (2008).  The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide the case and no further action is necessary.  See generally 38 C.F.R.  § 3.159(c)(4).  No additional pertinent evidence has been identified by the claimant.   

With respect to these issues, a VA examination with nexus opinion is not required in order to make a final adjudication.  McLendon v. Nicholson, 20 Vet.App. 79 (2006), states, that in disability compensation (service connection) claims, VA must provide a medical examination [for a nexus opinion, as applicable] when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim.  Simply stated, the standards set forth in McLendon are not met in this case. 

Initially, the evidence does not establish that the Veteran suffered "an event, injury or disease in service," so it is not necessary to obtain a VA medical opinion with regard to etiology.  38 U.S.C.A. § 5103A(d); 38 C.F.R.  § 3.159(c)(4).  As discussed in detail later in this decision, the Board does not find the Veteran's statements regarding the claimed incidents or injuries to be credible.  Further, there is no competent evidence linking the Veteran's renal failure to exposure to herbicides.  Absent such evidence, the Board finds that it is unnecessary to require the Veteran to report for a VA medical examination or to ask a medical expert to review the record because any examination report or medical opinion could not provide competent evidence of the manifestation of these disabilities in service.  Moreover, given the absence of any competent evidence of the claimed post-service disability until many years after service, any current opinion provided at this point would be no more than speculative.  See 38 C.F.R. § 3.102 (2007) (a finding of service connection may not be based on a resort to speculation or even remote possibility).  

In this case, the Board finds that a VA medical opinion or examination is not necessary with regard to the question of etiology.  Because the evidence does not establish that the Veteran suffered "an event, injury or disease in service" or link any current disability to service as it relates to his claims of service connection, it is not necessary to obtain a VA medical opinion.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  In other words, absent such evidence, the Board finds it unnecessary to require the Veteran to report for a VA medical examination or to ask a medical expert to review the record because any examination report or medical opinion could not provide competent evidence of the manifestation of the disabilities on appeal in service.

For all the foregoing reasons, the Board concludes that VA's duties to the claimant have been fulfilled with respect to the issues on appeal. 

Analysis

Applicable law provides that service connection will be granted if it is shown that the veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Additionally, for veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as arthritis, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Left Knee Disability

The Veteran is seeking service connection for left knee disability.  The Veteran claims he injured his left knee in two motor vehicle accidents while in service.  However, although numerous unrelated disabilities are documented, service treatment records are silent with respect to any injuries to the left knee or any findings pertaining to the left knee.  The records also do not include any documentation of motor vehicle accidents.  Unfortunately, as discussed above, the Veteran's discharge examination appears to not be available.  

Immediately, after service, an August 1969 VA hospital report showed that the Veteran was treated for an emotionally unstable personality with overuse of alcohol.  Importantly, the report clearly notes that physical examination was within normal limits.  There is no mention of any inservice injuries to the left knee.  The first post service medical evidence of record concerning a left knee disability is a September 2001 private treatment record, which showed severe degenerative joint disease of the left knee.  However, this report does not mention any injury to the left knee in service or provide any sort of etiological opinion.    

VA treatment records have also been reviewed and associated with the record.  Importantly, a June 2003 VA x-ray showed that the Veteran had degenerative changes in the left knee.  SSA records showed that the Veteran was considered disabled for disability, muscle, ligament, fasci as well as obesity and other hyperalimentation.  However, these records are silent with respect to any link to service.    

The first post service evidence that the Veteran had a left knee disability that manifested in service was the current April 2005 claim.  The Veteran filed prior claims for pension and service connection for posttraumatic stress disorder in June 2002 and June 2003, respectively.  However, in neither of those prior claims did the Veteran mention that he had a left knee disability that manifested in service.      

At the Board hearing, the Veteran testified that he was in an AIT accident at Fort Gordon as well as a jeep accident in Vietnam.  He claimed he injured his left knee in both incidents.  While at Fort Gordon, he had to be taken away in an ambulance and that x-rays of his knee were probably taken.  He reported that he has experienced continuing problems since service.  

After reviewing the totality of the evidence, the Board concludes that service connection for left knee disability is not warranted.  Service treatment records are silent with respect to any left knee injuries.  Importantly, despite documenting other unrelated incidents, the records are silent with respect to either motor vehicle accident.  Further, there is no competent medical evidence linking the Veteran's current left knee disability to service.  Importantly, there was no evidence of arthritis within one year of discharge so the service incurrence of degenerative joint disease may not be presumed.  Moreover, it was approximately 33 years after the Veteran's discharge from active duty service before any medical evidence of a left knee disability so there is no supporting medical evidence of a continuity of pertinent symptomatology.  A lengthy period without evidence of treatment may also be viewed as evidence weighting against the Veteran's claim.  See generally Maxson v. Gober, 230 F.3d 1330 (Fed.Cir. 2000).  
 
The Board also acknowledges the Veteran's assertions relating his left knee disability to service.  However, medical evidence is generally required to establish a medical diagnosis or to address questions of medical causation; lay assertions of medical status do not constitute competent medical evidence for these purposes.  Espiritu v. Derwinski, 2 Vet.App. 492, 494 (1992).  Nevertheless, lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  Citing Buchanan and Jandreau, the Federal Circuit recently reiterated that it had previously and explicitly rejected the view that competent medical evidence is required when the determinative issue in a claim for benefits involves either medical etiology or a medical diagnosis.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

Here, the Veteran is competent to say that he experienced symptoms while in service, and he is also competent to report a continuity of symptoms since service.  However, the Board must assign no probative weight to the Veteran's current assertions that he injured his left knee in service or that his left knee symptoms have continued to the present as they are inconsistent with the other evidence of record.  For example, the Veteran reported seeking treatment for his left knee while in service.  However, while numerous other unrelated disorders are documented, service treatment records are silent with respect to any treatment for left knee problems.  Moreover, there is no documentation of motor vehicles accidents in service.  Given that the Veteran claimed to be taken away in an ambulance at Fort Gordon, it would be reasonable to assume that such an accident would have been reported in the service records.  Moreover, a physical examination done at the VA in August 1969 was normal and the Veteran did not report any inservice injuries to his left knee at that time.  These inconsistencies diminish his credibility.  

Further, it is reasonable to expect that the Veteran would have reported ongoing problems with his left knee since service if he was in fact experiencing them.  Again, there was no mention of any left knee problems during the August 1969 VA physical examination, which was normal.  Further, the first medical evidence of any complaints is in September 2001, which as noted above was approximately 33 years after his discharge from active duty service.  At that time, he did not provide any evidence indicating that he had injured his left knee in service.  His failure in this regard also diminishes his credibility regarding a continuity of symptoms since service.  Moreover, prior to filing his current claim in April 2005, the Veteran filed two prior claims in 2002 and 2003 and was silent with respect to any left knee disability.  Again, it would be reasonable to assume that he would have sought service connection for this disability sooner if he did in fact believe that his left knee disability manifested in service.  In sum, these facts diminish the Veteran's credibility regarding a continuity of symptoms since service.  Accordingly, again, the Board finds that the Veteran is not credible to the extent that he reports any injuries to the left knee during service as well as a continuity of symptoms since service.  Caluza v. Brown, 7 Vet. App. 498, 510-511 (1995) (Credibility can be generally evaluated by a showing of interest, bias, or inconsistent statements, and the demeanor of the witness, facial plausibility of the testimony, and the consistency of the witness testimony.)."  Thus, given the Veteran's lack of credibility, his statements are outweighed by the other evidence of record.  

In conclusion, a preponderance of the evidence is against the Veteran's claim for left knee disability.  As the preponderance of the evidence weighs against the claim, the benefit-of-the-doubt doctrine does not apply.  See 38 U.S.C.A. § 5107(b).

Renal Failure

The present appeal also includes the issue of entitlement to service connection for renal failure.  Again, despite documentation of numerous unrelated disorders, service treatment records are silent with respect to any kidney or urinary problems.  

Again, immediately, after service, an August 1969 VA hospital report showed that the Veteran was treated for an emotionally unstable personality with overuse of alcohol.  Importantly, the report clearly notes that physical examination and admission labs studies were within normal limits.  There is no mention of any renal problems.  The first post medical evidence of kidney problems is a January 1981 VA treatment record, which showed that the Veteran reported blood in his semen for about four years.  The Veteran was silent with respect to any problems in service.  

A November 2001 private treatment record showed that the position of the renal cortex was hyperechoic, which sometimes was seen in chronic medical renal disease.  An August 2002 private treatment record showed an assessment of chronic renal insufficiency, which was presumably secondary to hypertension.  

VA treatment records showed continuing treatment for renal insufficiency.  Importantly, an April 2003 record showed history of renal insufficiency, questionable etiology.  However, follow up treatment records showed that the Veteran had hypertension with secondary renal problems.  A September 2005 record showed that the Veteran had been told that his kidneys failed because of high blood pressure, but stated that he never had real high blood pressure.  He asserted that they failed all of the sudden and he had been on medications since 1998.  An April 2006 record again showed an assessment of end stage renal disease secondary to hypertension.  However, an April 2010 assessment showed renal, uncertain etiology.  The Veteran also underwent a kidney transplant.   

Again, SSA records showed that the Veteran was considered disabled for disability, muscle, ligament, fasci as well as obesity and other hyperalimentation.  However, these records are silent with respect to any etiological opinion.    

The first post service evidence that the Veteran had a renal disability that was related to service was the current April 2005 claim.  Again, the Veteran filed prior claims for pension and service connection for posttraumatic stress disorder in June 2002 and June 2003, respectively.  However, in neither of those prior claims did the Veteran mention that he had renal failure due to service.      

In his October 2005 notice of disagreement, the Veteran asserted that his renal failure was due to his hypertension, which was documented on his service entrance examination.  At the Board hearing, the Veteran initially testified that he had no symptoms in service.  He also asserted that his renal insufficiency was due to exposure to herbicides.  He stated that he started having major problems in 1999.  Near the end of his testimony, he backtracked and indicated that he had passed blood once or twice in service.  

Initially, the Board observes that for purposes of establishing service connection for a disability resulting from exposure to a herbicide agent, a veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962 and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during service.  38 U.S.C.A. § 1116(f).  Moreover, it is provided that the diseases listed at 38 C.F.R. § 3.309(e) shall have become manifest to a degree of 10 percent or more at any time after service, with an exception not applicable to this case.  38 U.S.C.A. § 1116; 38 C.F.R. § 3.308(a)(6)(ii).  However, these diseases do not include renal failure.  38 C.F.R. § 3.309(e) (2010); see Notice, 75 Fed. Reg. 168, 53202-16 (Aug. 31, 2010).

Further, the Secretary of VA has determined that a presumption of service connection based on exposure to herbicides used in the Republic of Vietnam during the Vietnam era is not warranted for: hepatobiliary cancers; nasal and/or nasopharyngeal cancer; bone and joint cancer; breast cancer; female reproductive cancers; urinary bladder cancer; renal cancer; testicular cancer; leukemia, other than CLL; abnormal sperm parameters and infertility; Parkinson's Disease and Parkinsonism; Amyotrophic Lateral Sclerosis (ALS); chronic persistent peripheral neuropathy; lipid and lipoprotein disorders; gastrointestinal and digestive disease including liver toxicity; immune system disorders; circulatory disorders; respiratory disorders (other than certain respiratory cancers); skin cancer; cognitive and neuropsychiatric effects; gastrointestinal tract tumors; brain tumors; AL amyloidosis (also referred to as primary amyloidosis); endometriosis; adverse effects on thyroid homeostasis; and, any other condition for which the Secretary has not specifically determined a presumption of service connection is warranted.  See, e.g., Notice, 68 Fed. Reg. 27,630-41 (May 20, 2003).  The Update 2004, published in March 2005, concluded that two health outcomes fell into the 'limited or suggestive evidence of no association' category: gastrointestinal and brain tumors.  See 72 Fed. Reg. 32,395- 407 (June 1, 2007).  The Institute of Medicine's Update 2006, published in 2007, reported 'inadequate or insufficient evidence to determine [an] association' existed between chemical exposure and cancers of the oral cavity (including lips and tongue), pharynx (including tonsils), or nasal cavity (including ears and sinuses); and 'limited or suggestive evidence of an association' between herbicide exposure and hypertension, and between AL Amyloidosis and herbicide exposure.  See also Notice, 68 Fed. Reg. 27, 630-41 (May 20, 2003), and Notices at 61 Fed. Reg. 57, 586-589 (1996); 64 Fed. Reg. 59, 232-243 (1999); and 67 Fed. Reg. 42, 600-608 (June 24, 2002). See also Veterans and Agent Orange: Update 2006 (2007).

While the Veteran did serve in Vietnam and is, thus, presumed to have been exposed to herbicides during his period of active service, he does not have one of the enumerated disabilities listed under 38 C.F.R. § 3.309(e).  38 U.S.C.A. § 1116(f).  The Board again notes that the Secretary has determined that there is no positive association between exposure to herbicides and any condition for which the Secretary has not specifically determined a presumption of service connection is warranted.  See Notice, 68 Fed. Reg. 27,630-41 (May 20, 2003).  For these reasons, the Board finds that the presumptive regulations regarding exposure to Agent Orange are not applicable with respect to this issue.  See 38 C.F.R.  §§ 3.307(a)(6)(iii), 3.309(e).  Moreover, as discussed further below, there is no competent medical evidence linking the Veteran's renal failure directly to herbicide exposure.  

Further, based on the evidence of record, the Board concludes that service connection for renal failure is not warranted under a direct theory of entitlement.  Importantly, despite documenting other unrelated incidents, service treatment records are silent with respect to any kidney problems.  Further, there is no competent medical evidence linking the Veteran's renal failure to service.  In fact, it appears that medical professionals have linked the Veteran's renal failure to his nonservice-connected hypertension.  Moreover, it was approximately 13 years after the Veteran's discharge from active duty service before any medical evidence of a kidney problem so there is no supporting medical evidence of a continuity of pertinent symptomatology.  A lengthy period without evidence of treatment may also be viewed as evidence weighting against the Veteran's claim.  See generally Maxson v. Gober, 230 F.3d 1330 (Fed.Cir. 2000).  
 
The Board also acknowledges the Veteran's assertions relating his renal failure to service.  However, based on the case law discussed above, the Veteran has not demonstrated any medical knowledge or expertise.  Hence he is a "layperson," not a medical expert.  A layperson is not categorically unable to render a competent diagnosis.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (laypersons capable of diagnosing varicose veins due to the unique and readily identifiable and observable features of varicose veins).  All conditions, however, are not amenable to lay diagnosis.  Of importance is the complexity of the question at issue.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (explaining in footnote 4 that a layperson is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions, such as a type of cancer).  Here the question of whether the Veteran's renal failure is due to service, to include exposure to herbicides, is a question too complex to be addressed by other than expert evidence.  Hence, any assertions made by the Veteran are not competent evidence.  

However, the Veteran is competent to say that he experienced symptoms while in service, and he is also competent to report a continuity of symptoms since service.  Nevertheless, at the Board hearing, with the exception of indicating that he passed blood a couple of times, he stated that he did not have any renal symptoms in service.  Again, the Veteran cannot be deemed competent to link his current renal failure to a couple of incidents of passing blood in service.  Moreover, there is no documentation in the service treatment records of any such incidents and these statements contradict his earlier statements of not having any renal symptoms in service.  

Further, it is reasonable to expect that the Veteran would have reported ongoing problems with his kidneys since service if he was in fact experiencing them.  The August 1969 VA report showed that the Veteran's physical examination and lab studies were normal.  The Veteran was silent at that time with respect to any kidney problems.  Again, the first medical evidence of any complaints is in 1981, which as noted above was approximately 13 years after his discharge from active duty service.  At that time, he did not provide any evidence indicating that he experienced kidney problems in service.  In fact, he unequivocally stated that the problems he was having begun around four years prior, which would have been nine years after his discharge from service.  Moreover, prior to filing his current claim in April 2005, the Veteran filed two prior claims in 2002 and 2003 and was silent with respect his renal failure.  Again, it would be reasonable to assume that he would have sought service connection for this disability sooner if he did in fact believe that his renal failure was due to service.  In sum, these facts diminish the Veteran's credibility.  Accordingly, again, the Board finds that the Veteran is not credible to the extent that he reports any symptoms during service as well as a continuity of symptoms since service.  Caluza v. Brown, 7 Vet. App. 498, 510-511 (1995) (Credibility can be generally evaluated by a showing of interest, bias, or inconsistent statements, and the demeanor of the witness, facial plausibility of the testimony, and the consistency of the witness testimony.)."  Thus, given the Veteran's lack of credibility, his statements are outweighed by the other evidence of record.  

In conclusion, a preponderance of the evidence is against the Veteran's claim for renal failure.  As the preponderance of the evidence weighs against the claim, the benefit-of-the-doubt doctrine does not apply.  See 38 U.S.C.A. § 5107(b).


ORDER

Service connection for left knee disability and renal failure is not warranted.  The appeal is denied.  



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


